The judgment is affirmed, for the reasons stated in the opinion of Mr. Justice Porter for the Supreme Court.
As respects the questions of fact, there was tangible evidence to support the findings below; and it is elementary in our jurisprudence that findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of divergent inferences, are not reviewable on error.
It is also urged that the demotion of the superior officers two ranks instead of to the next rank below contravenes R.S.
40:11-10.
It was conceded on the oral argument that this point was not raised on the brief submitted by appellant to the Supreme Court (there was no oral argument); and it is therefore not one for the consideration of this court, and we express no opinion respecting it.
Judgment affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
 For reversal — None. *Page 145